EXHIBIT 99.2 CLEAN TRANSPORTATION GROUP, INC. NOTES TO UNAUDITED CONDENSED PRO FORMA FINANCIAL STATEMENTS (Revised) DECEMBER 31, 2010 On May 30, 2011, Clean Transportation Group, Inc. (the “Company”) closed on the transactions described in a Definitive Agreement dated May 13, 2011 (the “Agreement”).Under the terms of the Agreement, the Company agreed to acquire 100% of the issued and outstanding shares of Engine Clean Solutions, Inc. (“Engine Clean”) in exchange for 2,500,000 shares of common stock of the Company and $500,000 cash, $300,000 of which is to be used to satisfy obligations of Engine Clean. The $500,000 is in the form of a note payable as of the date of closing. A shareholder also agreed to contribute back to the Company a total of 7,657,535 shares of the Company’s common stock. This transfer ownership transaction resulted in Engine Clean becoming a wholly-owned subsidiary of the Company. The following unaudited pro forma condensed balance sheet as of December 31, 2010 and the unaudited pro forma condensed statement of operations for the year ended December 31, 2010 are derived from the historical financial statements of the Company and Engine Clean and have been prepared to give effect to theacquisition of the Engine Clean as at December 31, 2010. The unaudited pro forma condensed financial statements are presented as if the closing of Agreement had occurred as of December 31,
